DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 16 – 22, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claim 17, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 18, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 22, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 102
5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6. 	Claims 16 — 20 are rejected under 35 U.S.C. 102(b) as being anticipated by GB
1,169,023.
ith regard to Claims 16 — 17, GB 1,169,023 discloses an inflatable, load supporting bag (first page, lines 10 — 11), therefore utilizable as a cushion that is an automobile air bag, and that is also a lifting cushion because it is load supporting, comprising walls of rubber (page 2, lines 46 — 50), that are vulcanized (page 3, line 11); the walls are therefore layers; a front side, a rear side and a peripheral region are therefore disclosed, and a distance of the front side to the rear side therefore increases when the cushion is inflated; two cord plies are wrapped around the bag, as shown in Figure 6 (page 2, lines 109 — 111) that are reinforcing plies (page 2, lines 1 — 6); one of the reinforcing plies is therefore fiber reinforcement and the second reinforcing ply is a single layer fiber — reinforcing layer, extending around an entire circumference of the peripheral region continuously and covering the layers of vulcanized material; the sides of the fibers of the fiber — reinforcing layer therefore end in the region of the front side.
With regard to Claim 18, as shown in Figure 6, the fiber — reinforcing layer overlaps the
fiber reinforcement and therefore forms overlap areas on the front side.
With regard to Claim 19, a further layer of vulcanizable material is disclosed on an
outside of the fiber — reinforcing layer, which is a coating (page 3, lines 9 — 12).
With regard to Claim 20, layers of vulcanized material that are rectangular are shown in
Figure 6.

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
are rejected under 35 U.S.C. 103(a) as being unpatentable over GB
1,169,023.
GB 1,169,023 discloses a cushion as discussed above. With regard to Claim 21, a front side on which a pole cap is provided and a fiber — reinforcing layer comprising an annular
portion which extends to the pole cap are not disclosed. However, it would have been obvious
for one of ordinary skill in the art to provide for a fiber — reinforcing layer that covers the bottom surface of the cushion, and is therefore a pole cap, as a fiber — reinforcing layer is disclosed, and it would have been obvious for one of ordinary skill in the art to provide for a fiber — reinforcing layer comprising an annular portion which extends to the pole cap, as an overlap area is disclosed.
With regard to Claim 22, the pole cap would therefore receive an end portion of the
vulcanized layer, and is a step because it inherently has a finite thickness.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 16 – 22, 35 U.S.C. 112, second paragraph rejection of Claim 17, 35 U.S.C. 112, second paragraph rejection of Claim 18 and 35 U.S.C. 112, second paragraph rejection of Claim 22, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claims 16 — 20 as being anticipated by GB 1,169,023 and 35 U.S.C. 103(a) as being unpatentable over GB 1,169,023, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.

However, it is not clear that the claimed invention requires ‘extending around the entire circumference of the peripheral region.’ First, the claim reads  ‘extending around an entire circumference of the peripheral region.’ Second, the claim reads ‘covering the layers of vulcanizable material at least partially.’ Cited Figure 5 is also not Figure 5 of the claimed invention. 

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782